Opinion filed July 2, 2009




                                                In The


   Eleventh Court of Appeals
                                            ____________

                                      No. 11-08-00322-CV
                                          __________

                             THOMAS STAUDER II, Appellant

                                                  V.

                          CITY OF LAMESA ET AL, Appellees


                             On Appeal from the 106th District Court

                                       Dawson County, Texas

                                Trial Court Cause No. 08-09-18002


                             MEMORANDUM OPINION
        The trial court granted the plea to the jurisdiction and dismissed the claims asserted by
Thomas Stauder II. We dismiss.
        The trial court signed its order on December 3, 2008. Stauder filed his pro se notice of
appeal, and the clerk’s record was filed in this court on February 2, 2009. Stauder’s brief was
originally due to be filed in this court on April 9, 2009. This court extended the due date for the brief
to June 1. 2009. In the letter advising parties of the June 1 due date, this court also informed the
parties that failure by Stauder to file his brief by the June 1 due date could result in the dismissal of
the appeal for want of prosecution. As of this date, Stauder has failed to file his brief in this court
and has failed to contact this court in any manner regarding the appeal.
       Therefore, the appeal is dismissed for want of prosecution. TEX . R. APP . P. 42.3.


                                                       PER CURIAM


July 2, 2009
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2